OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election without traverse of GROUP I -claims 1-10 in the reply filed on 26 JAN 2022 is acknowledged.  Claims 11-20 are thereby withdrawn from consideration.

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAZRATI et al. (US 2011/0029134 A1).

The publication to HAZRATI et al. discloses the subject matter of these claims at least in ¶ [0071] - [0097] and Figures 5-8, coupled with the example at [0100] - [0111].
More specifically, HAZRATI et al. discloses a rheology monitoring and control system that selects: initial batch mix proportions, additive type(s), additive and/or water amounts, and addition time(s) of additive(s) and/or water; based on: user-defined target concrete properties, predicted effects of initial mix proportions and additives on rheology, predicted effects of initial mix proportions and additives on hardened properties, and costs; where the predictions of the effects on rheology and hardened properties are based on: current concrete rheology, mixing time, mixing speed, ambient temperature, ambient humidity, concrete temperature, concrete truck characteristics (for example, drum geometry, drum materials, drum condition), concrete load size, concrete raw material characteristics, concrete mix proportions, time until placement (discharge), the time required to convert the concrete mix (such as from transit rheology to placement rheology), pre-programmed relationships between materials and concrete properties, and historical data collected by the system; to ensure optimal rheology at specific times, optimal hardened properties at specific times, and optimal cost. 
 The rheology of the concrete at times other than placement can be important and are considered by the system.  The rheology of the concrete during mixing can affect the efficiency of mixing and the efficacy of additives.  The rheology after placement and until setting can affect such properties as horizontal pressure exerted by concrete against formwork and resistance to segregation.  To reduce formwork pressure and increase segregation resistance, the concrete should be fluid at the time of placement but become less fluid quickly after the end of placement. 
 Additives may be used to adjust hardened properties.  Additives used to adjust rheology may affect hardened properties.  The system can select the optimal type, amount, and addition time to ensure correct hardened properties.  
The system can also adjust the initial proportions of materials loaded into the mixer at the batch plant as part of the method of optimizing the concrete rheology, hardened properties, and cost.  Due to the limited space on a truck, a greater number of materials will likely be available at the plant.  Adjustments to initial batch proportions can be based on feedback data from other batches, expected conditions subsequent to the time of batching, and other pre-established relationships. 
Thus, a conceptual framework for monitoring and adjusting concrete during a delivery operation which is conceived in terms of a transit portion and placement portion, involves the following determinations in the thixotropy determining step (step B): at least one value corresponding to the thixotropy of the concrete mix during transit from a mix plant or dispatch center to the placement site is determined and this determined value is compared to a predetermined value desired for the concrete during the transit portion of the delivery of the concrete; at least one adjustment is made to the concrete mix by adding a liquid component thereto, based on the comparison of the determined transit thixotropy with the predetermined value desired for the concrete during the transit portion of the delivery; at least one value corresponding to the thixotropy of the concrete mix at placement is determined and this determined value is compared to a predetermined value for the concrete at placement; and at least one adjustment is made to the concrete mix by adding a liquid component thereto based on the comparison of the determined placement thixotropy to the predetermined value desired for the concrete at placement.  In further embodiments, the determination as to when to adjust the concrete mix based on the comparison of the determined placement thixotropy to the predetermined value desired for the concrete at placement can be based on at least one of factors that are predetermined and selected from the following: concrete mix components, volume of concrete mix, the effect of liquid additions to the concrete mix, estimated transit time from batching plant or dispatch center to placement, estimated waiting time at placement site, traffic congestion, ambient temperature, concrete temperature, humidity, minimum time needed to mix separate components into uniform mix, minimum time needed to incorporate and to mix completely a liquid component introduced into the concrete, minimum time needed to convert the concrete mix from transit rheology to placement rheology, and topography.  As mentioned above, this methodology is particularly suited for delivery of highly fluid concrete. 
 The effect of the methods of the present invention can be illustrated with reference to FIGS. 5-7.  The box depicted in FIG. 5, for example, represents the optimal range of rheological parameters Y and V at the time of placement (moment of discharge) for the intended concrete mix application.  FIGS. 3 and 4 show multiple predictions of rheology over time with regard to rheology parameters Y and V, respectively, based on the use of different additives at different times.  If no modifications are made to the concrete, the concrete will have unsuitable rheology at the time of placement (as designated by the intercept of the line at "A" with t3).  Case "B" indicates the addition of an additive at time t1.  The rheological properties at the time of placement are unsuitable at the time of placement for rheology parameter V (as shown in FIG. 7).  Cases "C" and "D" indicate the effects of two different additives added at different times, but both provide the correct rheology at the time of placement (at t.sub.3 in FIGS. 6 and 7).  Therefore, Case C or Case D would be selected based on 
 The rheological parameters used by the system (e.g. Y and V in FIG. 5) may be those specified by the user.  The user may specify parameters such as slump flow or yield stress, and the system can determine the corresponding values of Y, V, and other parameters.  Hence, the desired rheological parameters desired (hereinafter "workability box") can be refined over time as data from field placements is collected (e.g., FIG. 5). 
 The system for implementing the methods of the invention is diagramed in the flow chart of FIG. 8, while the method for managing and optimizing the concrete mix from the batch plant to the concrete discharge point is shown in FIG. 9.  The methods for measuring Y (reflecting yield stress), V (reflecting plastic viscosity, and X (reflecting thixotropy) were previously shown above in FIGS. 2-4. 
 As shown in FIG. 8, an exemplary rheology monitoring and control equipment system installed on a concrete delivery truck, suitable for enabling methods of the invention to be used, involves a computer processing unit CPU (12) or optimization system that can be connected to computer (accessible) memory 14, sensors for monitoring the equipment on the truck 16, and dispensing equipment for adjusting/controlling 18 slump and rheology of the concrete mix.  The user interface 10 can be a keyboard or touch screen monitor conventionally used for inputting data into the optimization system 12 which comprises a CPU having the requisite application software and access to computer memory 14 for storing and retrieving historical data such as predetermined (target) slump and rheology ranges data (e.g., yield stress, plastic viscosity, and/or thixotropy values) as well as for storing slump and rheology data that is determined on-board the concrete delivery truck in real time.  The user can input information about the concrete mix materials (components), mix design, specifications or limitations (such as water/cement ratio, strength parameters, etc.), concrete application information, target workability or slump values (e.g., transit rheology profile, placement rheology profile), target hardened properties in the concrete after placement, placement location, and other programmed relationships (such as correlations between the workability and/or rheology of a given concrete mix and its constituent material properties, as will be further discussed hereinafter).  This information is stored in computer memory 14, which can also be used for storing information determined from on-board delivery operations on a batch-by-batch basis.  The optimization system 12 is electrically connected to monitoring equipment which may include, by way of example, sensors and related equipment for measuring rotational drum speed, the energy (hydraulic or electric) required for rotating the concrete mixing drum on the truck, load size of the concrete mix (whether by volume or mass), truck speed, truck acceleration, truck location, tilt angle of the mixing drum, ambient temperature, ambient humidity, concrete temperature, and mixing time.  The optimization system 12 is also electrically connected to dispensing equipment for metering any number of additives, preferably in liquid form, into the concrete mixing drum.  The additives could include water, a water-reducer (such as high range water-reducers or so-called superplasticizers), a viscosity-modifying agent, and other additives (18). 
FIG. 9 is a flow chart of an exemplary method involving the use of conventional concrete delivery truck equipment wherein the method of the present invention can be The user inputs various information pertaining to the concrete mix, such as the component materials and mix design (designated as at 20).  The desired or target workability (e.g. slump or slump flow) and/or rheology values (yield stress, plastic viscosity, and/or thixotropy) are inputted or determined (designated as at 21).  These inputs may altogether be referred to as the "workability box" parameters and may include a particular set of slump and rheology criteria pertaining to separate portions of the delivery operation, such as the "transit rheology profile," relative to the properties of the concrete mix after leaving the ready-mix plant or dispatch center, and the "placement rheology profile," which pertains to the condition of the concrete at the time of discharge at the construction site where the concrete is to be placed. 
 The user may enter information pertaining to the estimated batch time and discharge time (designated as at 22).  Alternatively, this information can be pre-programmed into the system or derived by the system based on historical batch data.  Also, the batch time information would be different if the truck is loaded with a pre-mixed concrete mix, or if the components (e.g., water, cement, sand, admixture or admixtures, fibers) were introduced such that the delivery truck mixing drum would need to be rotated in order to mix the components together.  Entering the scheduled discharge time would allow the system to determine whether there was sufficient time for the concrete mix to be prepared (such as by introducing liquid additives (e.g., superplasticizers, viscosity modifiers, water, etc.) so as to meet the target.  The intent behind entering the batch time and discharge time is to calculate how long the concrete will be in the truck, and, hence, to calculate the time needed for monitoring the concrete mix and making adjustments so that the mix conforms, at the appropriate times, to predetermined (target) transit and placement rheology profiles.  Depending on the level of automation of the system, batch time may be recorded as it occurs without the need for the operator to enter it into the computer; and, thus, more preferably the actual batch time would be programmed into the system or derived by the system based on historical batch data. 
 The relationships and correlations between a particular concrete mix design, the effect of particular additions (water, chemical admixtures) on the particular concrete mix and batch proportions may also be inputted (designated as at 23).  Preferably, this information would be collected by the system, and the system would be "trained" based on historical data. 
 Information regarding the predicted effects of multiple initial batch proportions, and types and amounts, and addition times of additives (admixtures) and/or water on the rheology of the concrete over time, along with information regarding the properties of the concrete when hardened can be inputted into the computer memory.  More preferably, this information could be derived by the system based on historical batch data, such that the system was in effect being "trained" with each delivery operation. 
 The user can select optimal initial batch proportions and additives/admixtures and/or water additions (designated as at 24), and this kind of information can also be derived by the system based on historical batch data, such that the system was in effect being "trained" with each delivery operation. 

 The concrete delivery truck mixer drum is then loaded with initial batch proportions (designated as at 25), the concrete mix or mix components are then rotated in the mixer drum while the energy to rotate the drum (or mixer torque) is measured (designated as at 26), and the system assesses whether mixing is completed by (designated as at 27).  As previously mentioned, this is accomplished by measuring the torque at constant drum rotational speed until the fluctuation of torque over time reaches a predetermined value or range, and then rheology factors can be assessed, such as thixotropy (e.g., implementing the "torque fade" or trapezoid methods as previously discussed) as well as plastic viscosity, yield stress, slump, and/or slump flow (28). 
 The discharge time can be estimated or inputted (designated as at 29) based on the same process as discussed for 22 above. After the rheology measurement 28 is accomplished and a set of on-board rheology values are determined (at least two values selected from yield stress, plastic viscosity, and thixotropy), these are compared to the predetermined yield stress, plastic viscosity, and thixotropy values stored in computer memory, which values are otherwise referred to as the "workability box" values that have been programmed or selected for that point in time during the delivery operation (designated as at 30).  If the determined on-board rheology values do not fall within the workability box, then the system reviews the predicted effects of additives (e.g., admixtures) and/or water which have been stored in computer memory in accordance with additive type, amount, and additional times required (designated as at 31).  The system then selects the optimal additives and/or water addition (designated as at 32).  The system then may consider the current time in the delivery operation and the time for dispensing the additive(s) (designated as at 33), and a signal is sent by the system CPU to the appropriate dispensing device for dispensing the appropriate kind and amount of additive at the appropriate time (designated as at 34); and the system then recycles back through steps 26 mix the additive into the concrete mix and measure its torque (26), measure mix rheology (28) until the target rheology parameters (workability box at 30) are met. 
 In further exemplary methods of the invention, the system can ensure that all additives are properly incorporated into the concrete mix (designated as at 35) at the appropriate time so that the placement rheology profile is met at the currently scheduled discharge time (designated as at 36).  If the placement rheology profile is met, the concrete mix is discharged (designated as at 38) or, if there is a pause or delay in delivery, the system can continue to monitor and make adjustments (37) and recycle through the monitoring, comparison, mixing, and adjustment steps as necessary. 
 Thus, the invention permits concrete to be delivered to a jobsite with optimal rheology at specific times during transit and during placement, and also with optimal hardened properties at specific times, and can accomplish this in an optimal manner in terms of cost and performance.  The method can be used in conventional slump monitoring equipment to ensure optimal rheology at the most critical times, such as at the time of placement.  The system also permits workability data to be stored over time, so that the workability box (or target rheology profile for transit as well as for placement) can be refined over time based on feedback from previously batch deliveries.  The 
 When the on-board rheology of the concrete mix is compared to a predetermined target transit rheology profile and a predetermined placement rheology profile, and wherein both rheology profiles involve monitoring at least two of the factors selected from yield stress (Y), plastic viscosity (V), and thixotropy (X), the transition in monitoring mode from transit rheology profile to placement rheology profile may be accomplished by having the system consider one or more of the following factors  
such as concrete mix components, volume of concrete mix, the effect of liquid additions to the concrete mix (e.g., water, chemical admixtures), estimated transit time (from batching plant or dispatch center to placement site), estimated waiting time at the placement site, traffic congestion (during transit and/or at placement site), ambient temperature and/or concrete temperature (during transit and/or at placement site), humidity levels, minimum time needed to mix separate components into uniform mix (if components separately loaded at batch site and the concrete is to be mixed during transit), minimum time needed to incorporate and to mix completely a liquid component introduced into the concrete, minimum time needed to convert the concrete mix from transit rheology to placement rheology, topography (e.g., whether terrain and roads are flat, bumpy, inclined, straight, or curved), and other factors (e.g., such as may be derived from global positioning systems (GPS) such as estimated time of arrival, traffic congestion). 
 As shown in FIG. 10, the methods of the invention for measuring Y (reflecting yield stress), V (reflecting plastic viscosity), and X (reflecting thixotropy), can be 
 The on-line measurements for Y, V, and X can also visually be compared with a predetermined rheological profile or "workability box" (depicted as a three-dimensional shape defined as ranges along each of the X, V, and Y axes in FIG. 10) to provide the user or customer with a visual display or representation of on-board rheology in comparison with the predetermined or target rheology profile.  For example, a point or cluster of points (not shown) corresponding to the on-board determined values V, Y, and/or X for the concrete mix can be visually represented with respect to the "workability box" so as to provide the user, truck driver, customer, or concrete ready-mix supplier a visual indication as to whether the rheology of the concrete mix is within the predetermined (target) ranges stored in the computer memory. 
 With regard to FIGS. 5 (two-dimensional) and FIG. 10 (three-dimensional), further exemplary methods of the invention comprise illustrating at least two of predetermined transit or placement rheology values selected from yield stress (Y), plastic viscosity (V), and thixotropy (X) and illustrating these values, on a monitor, paper, or other visual display, as a two- or three-dimensional box, and monitoring at least two rheology values of the concrete mix corresponding to yield stress (Y), plastic viscosity (V), and/or thixotropy (X) and illustrating these values as dots, points, or other objects in relative spatial relation with the illustrated two-or three-dimensional box. 

 An exemplary method of the invention is suitable for delivery of self-consolidating concrete (SCC).  The SCC is adjusted during a transit phase to a rheology value corresponding to a slump of 0 to 11 inches in the mixing drum during a delivery operation; and is subsequently adjusted during the placement phase of the delivery operation to a high slump flow greater than 18 inches, based on values determined during step B; and the thixotropy of the concrete is measured during the placement phase, and optionally also during the transit phase. 

EXAMPLE 1:  If one were to employ the slump monitoring ready-mix trucks commercially available from RMC Industries Corporation of Georgia and RS Solutions, Inc.  of Ohio, one could monitor and control slump and rheology of concrete mixes as shown in Table 1.  In the present example, the system can monitor slump initially during the transit portion of the delivery operation and control the rheology of the concrete so that it conforms to a predetermined "target transit rheology", and at some point, the 
 To begin, the user programs into the system the requirements for the concrete mix design, which in this present example calls for a self-consolidating concrete (SCC) having a 24-26 inch slump flow and other properties.  When the concrete mixing truck enters the batch plant, the system can request, or otherwise determines by input from the user, information such as time of placement, a rheology profile of the concrete mix during transit from the plant to the placement site (otherwise referred to as the "target transit rheology"), a rheology profile of the concrete mix which is desired at the placement site (otherwise referred to as the "target placement rheology"), the time needed for changing from the target transit rheology to the target placement rheology, and initial batch portions needed for achieving transit rheology initially. 
 The target placement rheology may be minimal, requiring monitoring of slump only, using the conventional slump monitoring system.  However, the present invention permits monitoring of slump flow as well as slump, but allowing for the user to enter into the system information regarding the slump flow and workability parameters for the factors yield stress (Y), plastic viscosity (V), and thixotropy (X).  This is preferably done as two or more data sets corresponding to at least one target transit rheology data set and at least one target transit rheology data set. 
 After the concrete delivery truck is loaded with fresh concrete, or with the components for making the fresh concrete, the mixing drum is rotated at an initial mixing speed to mix the component completely together.  The system then can begin measurement of the slump estimate for determining whether the target transit rheology is achieved.  If this initial target transit rheology is not achieved, the system may, for example, make adjustments such as by dispensing 20 gallons of water and 10 ounces (oz) of high range water reducer (HRWR) into the drum and starts mixing.  When mixing is complete, the system again starts continuous measurement of the slump of the concrete mix, and confirms that the target transit rheology is achieved. 
 When the truck departs from the plant, the system re-estimates the time to change from the transit rheology to placement rheology, and the time of placement.  During transit, the system can detect when the on-board rheology falls below the target transit rheology profile and determines an optimal adjustment, such as by incorporating 12 oz of high range water reducer (HRWR), and starts mixing. 
 When mixing is complete, the system can restart the continuous measurement of rheology (in this case slump) and make any adjustments until the target transit rheology is achieved. 
 If the mixing truck is delayed, such as due to delays during transit or at the placement site, the system can re-estimate a new time to change from transit to placement rheology and a new placement (discharge) time. 
When the time comes for the system to change from monitoring the concrete mix for transit rheology to placement rheology, the system then determines the optimal adjustment to be made (e.g., delivery of 200 oz high range water reducer (HRWR) and 10 oz of viscosity modifying agent or admixture ("VMA")) and starts mixing. 
 Once mixing is complete, the system, now monitoring the concrete mix to determine whether the on-board rheology conforms the target placement rheology, initiates the "trapezoid" methodology.  The system then monitors yield stress (Y), plastic If Y, V, or X are outside the target placement profile (workability box), the system then determines an optimal adjustment (e.g., 25 oz HRWR and 15 oz VMA), causes the dispensers to inject the necessary liquid components into the concrete mix to make the adjustment, and begins mixing the concrete. 
 After mixing is completed, the system can again monitor the rheology state of the concrete mix using the trapezoid methodology.  This process is repeated until the point in time desired for placement of the concrete, when the driver begins actual discharge of the concrete mix at the placement site.  










Summary in TABLE 1:

    PNG
    media_image1.png
    518
    438
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    577
    446
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HAZRATI et al. (US 2011/0029134 A1) in view of Bonilla Benegas (US 2009/0171595 A1).
HAZRATI et al. does not disclose the communicating tep of claim 4.  Bonilla Benegas discloses a concrete mixing method that employs a communicating step over a network and with a server to obtain data regarding the mixing of the concrete.  The invention communicates via radio or any other wireless communication means with other devices.  Communication may be both point-to-point as well as point-to-multi-point or via network such that a set of devices is able to share information in a wireless local area network environment.  An on-board computer equipped with GPS device for 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the HAZRATI et al. method with the recited communication step as disclosed by Bonilla Benegas for the purpsoes of knowing at all times the conditions in which the concrete mix is being loaded, mixed, transported and delivered to the customer, as well as to obtain information about its plasticity, to monitor the number of revolutions at which the concrete mix has traveled whilst being mixed continuously during charging, transportation and discharging, and to provide information regarding the plasticity of the transported concrete mix ¶ [0004], [0056], [0068], [0082].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over HAZRATI et al. (US 2011/0029134 A1) in view of Niven et al. (US 2015/0232381  A1).

It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the HAZRATI et al. method with the recited dispensing steps of ice or liquid nitrogen as disclosed by Niven et al. for the purposes of cooling the concrete mixture to a desired temperature based upon the prediction protocol method in HAZRATI prior to the leaving the batching plant ¶ [0164], [0180].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses concrete production methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a   














/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





25 February 2022